Citation Nr: 0626773	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  04-27 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the right 
knee. 

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected chondromalacia of the left 
knee. 

3.  Entitlement to service connection for intervertebral disc 
syndrome, to include as secondary to service-connected 
chondromalacia of the bilateral knees.

4.  Entitlement to service connection for bilateral pes 
planus.

5.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Esq.


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from October 1982 
to April 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC. 


REMAND

A preliminary review of the veteran's claims file reveals 
that, due to a hearing request, this matter is not ready for 
appellate disposition.  In May 2006, the veteran's case was 
certified on appeal to the Board.  In a letter received by VA 
in January 2006, however, the veteran's representative 
requested a videoconference or Travel Board hearing, 
whichever could be scheduled first.  

In light of the above, this case must be returned to the RO 
so that a Travel Board or videoconference hearing may be 
scheduled.

Accordingly, the case is remanded for the following action:

The RO must schedule the veteran for 
either a Travel Board hearing or 
videoconference hearing, whichever may be 
scheduled first.  The veteran must be 
provided proper notice of the date and 
time of the scheduled hearing and the 
notification must be documented in the 
claims file.

No action is required by the veteran until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


